DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 10/26/2020 in which claims 1, 5, 7, 8, 10, 11, 16 and 20 have been amended. Claim 4 is cancelled. Claims 15 and 21-25 are withdrawn. Currently claims 1, 3, 5-14 and 16-20 are pending for examination in this application. 

Claim Objections
Examiner acknowledges amendment to the claims. Objections to the claims are withdrawn. 

Claim Rejections - 35 USC § 112
Examiner acknowledges amendment to the claims. 112(b) rejections to the claims are withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aaron (US 6,354,457 B1)
Regarding claim 16, Aaron discloses:
An assembly of substantially rigid panels for a pressure chamber system (10, col. 1, lines 10-14; figure 1; col. 3, lines 7-11) comprising:
a plurality of substantially rigid panels (a panel interpreted as either each side of the rectangular prism comprising P, P1, P2, B1, B2 or two adjacent P, P1, P2, B1, B2; col. 3, lines 60-64 describe the material properties of the materials being sufficient to resist rupturing from internal or external pressure and thus the examiner takes the position that the materials are substantially rigid; col. 3, lines 27-34) arranged around a space (as shown in figure 1), each of the substantially rigid panels comprising a plurality of elongated beam elements (individual P, P1, P2, B1, B2 or alternatively two adjacent P elements), wherein each of the plurality of elongated beam elements is formed from a plurality of metal frame elements (P, P1, P2; P is formed of 50, 52, 54); and
one or more connecting plate (C, CA, 11) coupled to adjacent pairs of the plurality of substantially rigid panels (see figure 1; col 3, line 64-col. 4 line 5); and
A, 11) is configured to provide a pressure-tight seal between a respective adjacent pair of the plurality of substantially rigid panels (col. 2, lines 4-35).

Regarding claim 18, Aaron discloses the claimed invention as claimed as set forth for claim 16 above. Aaron further discloses wherein the elongated beam elements (2 adjacent P elements or individual P, P1, P2) are connected together in a stacked array (see figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Gaumond et al. (US 8,375,938 B2)
Regarding claim 1, Aaron discloses:

a plurality of substantially rigid panels (a panel interpreted as either each side of the rectangular prism comprising P, P1, P2, B1, B2 or two adjacent P, P1, P2, B1, B2; col. 3, lines 60-64 describe the material properties of the materials being sufficient to resist rupturing from internal or external pressure and thus the examiner takes the position that the materials are substantially rigid; col. 3, lines 27-34) arranged around a space (as shown in figure 1), each of the substantially rigid panels comprising a metal frame (col. 3, lines 60-64) formed from a plurality of elongated beam elements (individual P, P1, P2, B1, B2), wherein each of the plurality of elongated beam elements (as set forth above) form a plurality of metal frame elements (P is formed of 50, 52, 54; B2 B1 is formed of 40, 42, 44);
one or more connecting plate (C, CA) coupled to adjacent pairs of the plurality of substantially rigid panels (see figure 1; col 3, line 64-col. 4 line 5); and
wherein the one or more connecting plate (C, CA) is configured to provide a pressure-tight seal between a respective adjacent pair of the plurality of substantially rigid panels (col. 2, lines 4-35).
While Aaron discloses that the enclosure is for hyperbaric pressures, Aaron does not explicitly state how the hyperbaric pressures are achieved and thus does not explicitly disclose a pressure differential generator configured to control pressure within the space to be different than an atmospheric pressure outside of the space.
However, Gaumond teaches that it is known to provide hyperbaric pressures to a hyperbaric chamber (10) via a pressure differential generator (14) configured 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Aaron to include a pressure differential generator configured to control pressure within the space to be different than an atmospheric pressure outside of the space as taught by Gaumond for the purpose of providing a hyperbaric pressure that is desired for the user of the chamber (col. 3, lines 49-52).

Regarding claim 5, Aaron as modified discloses the claimed invention as claimed as set forth for claim 4 above. Aaron further discloses wherein the plurality of elongated beam elements (individual P, P1, P2, B1, B2) are connected together in a stacked array (see figure 1).

Regarding claim 8, Aaron as modified discloses the claimed invention as claimed as set forth for claim 1 above. Aaron further discloses wherein the plurality of substantially rigid panels, the one or more connecting plate, or all the plurality of substantially rigid panels and the one or more connecting plate is shaped to maintain a sealing relationship between the respective ones of the plurality of substantially rigid panels and the one or more connecting plate upon deflection of the plurality of substantially rigid panels under pressurization of the space (abstract; col. 1, line 61- col. 2, line 3; col. 2, line 28-29).

claim 10, Aaron as modified discloses the claimed invention as claimed as set forth for claim 1 above. Aaron further discloses wherein the one or more connecting plate comprises:
a first connecting plate (90) coupled to a first surface of a respective adjacent pair of the plurality of substantially rigid panels (any two adjacent pairs of P, P1, P2; see below for example); and
a second connecting plate (90) coupled to a second surface of a respective adjacent pair of the plurality of substantially rigid panels substantially opposing the first surface (see figure 2 below and figure 9).

    PNG
    media_image1.png
    665
    879
    media_image1.png
    Greyscale


Regarding claim 11, Aaron as modified discloses the claimed invention as claimed as set forth for claim 10 above. Aaron further discloses comprising one or 
a coupling member (98+ bores through which 80 are received) configured for positioning within each of the plurality of substantially rigid panels, the coupling member having a first end (left end) and an opposing second end (right end as shown in figure 9);
a first fastener (71, 73, 102) configured to be received in the first end of the coupling member, the first fastener being configured to couple the first connecting plate (90) to the first surface of one of the plurality of substantially rigid panels (see figure 9); and
a second fastener (80) configured to be received in the second end of the coupling member, the second fastener being configured to couple the second connecting plate to the second surface of one of the plurality of substantially rigid panels (see figure 9).

Regarding claim 13, Aaron as modified discloses the claimed invention as claimed as set forth for claim 1 above. Aaron further discloses wherein the system comprises one or more tension elements (11) connected across the space between a subset of the plurality of substantially rigid panels (see figure 2).

Regarding claim 14, Aaron as modified discloses the claimed invention as claimed as set forth for claim 1 above. Aaron further discloses wherein the system .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Gaumond et al. (US 8,375,938 B2) in view of Rothman (US 4,078,348 A).
Regarding claims 2-3, Aaron as modified discloses the claimed invention as claimed as set forth for claim 1 above. Aaron does not explicitly disclose wherein the metal frame of one or more of the plurality of substantially rigid panels surrounds a core material, wherein the core material comprises a polymer core.
However, Rothman teaches that it is known to provide a metal frame with a core material, wherein the core material comprises a polymer core (col. 1, lines 53-67). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Aaron wherein the metal frame of one or more of the plurality of substantially rigid panels surrounds a core material, wherein the core material comprises a polymer core as taught by Rothman, for the benefit of a strong, lightweight (beneficial since Aaron’s system is modular) and excellent insulator panel (col. 1, lines 67-68). 

Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Gaumond et al. (US 8,375,938 B2) in view of Maison (US 6,347,628 B1). 
claim 6, Aaron as modified discloses the claimed invention as claimed as set forth for claim 1 above. Aaron further discloses wherein the plurality of metal frame elements (P is formed of 50, 52, 54) comprises a plurality of roll-formed frame elements. The examiner notes that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the examiner’s position that the process of “roll-forming” results in the same product as shown in the prior art of Aaron. While Aaron indicates that the material of the metal frame elements can be metal (col. 3, lines 60-64), Aaron does not explicitly state that the material is steel. 
	However Maison teaches that it is known to use steel in hyperbaric chambers (col. 1, lines 51-56). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 7, Aaron as modified discloses the claimed invention as claimed as set forth for claim 6 above. Aaron further discloses wherein at least one of the plurality of roll-formed steel frame elements (P is formed of 50, 52, 54) comprises a substantially C-shaped beam element (channel shaped with a web and two flanges; col. 3, lines 55-60) having a double lip structure at edges of the C-shaped beam .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Gaumond et al. (US 8,375,938 B2) in view of Dodd (US 2013/0062852 A1).
	Regarding claim 9, Aaron as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above. Aaron further discloses that the one or more connecting plate is shaped such that the one or more connecting plate lies substantially flush with coupled edges of the adjacent pairs of the plurality of substantially rigid panels upon deflection of the substantially rigid panels (see figure 9; col. 2, lines 4-35).
	Aaron does not explicitly disclose the one or more connecting plate is tapered at its edges.
	However, Dodd teaches a connector that attaches to a frame and thus is analogous art wherein the connecting plate (16) is tapered at its edges (see 32 of figure 2 which tapers).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Aaron wherein the one or more connecting plate is tapered at its edges as taught by Dodd for the benefit of providing extra support and stability [0033].	

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Gaumond et al. (US 8,375,938 B2) in view of Gartrell (US 3,074,123).
Regarding claim 11, as an alternative to the rejection of claim 11 above, Aaron further discloses the pressure chamber system comprising one or more coupling elements (98, 102; see figure 9) configured for coupling the first connecting plate (90 on left of figure 9) and the second connecting plate (90 on right of figure 9) to the respective adjacent pair of the plurality of substantially rigid panels (as shown above for claim 10), wherein the one or more coupling elements comprises:
a coupling member (98) configured for positioning within each of the plurality of substantially rigid panels, the coupling member having a first end (left end) and an opposing second end (right end as shown in figure 9);
a first fastener (102) configured to be received in the first end of the coupling member, the first fastener being configured to couple the first connecting plate (90) to the first surface of one of the plurality of substantially rigid panels (see figure 9); and
Aaron does not explicitly disclose a second fastener configured to be received in the second end of the coupling member, the second fastener being configured to couple the second connecting plate to the second surface of one of the plurality of substantially rigid panels.
However, Gartrell teaches a wall panel wherein instead of one fastener going through the coupling member, there are at least two fasteners (37) going through the coupling member (27) (see figure 3), one on each side. In summary, Gartrell 
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to have modified Aaron’s device wherein instead of one fastener there are two fasteners, the second fastener configured to be received in the second end of the coupling member, the second fastener being configured to couple the second connecting plate to the second surface of one of the plurality of substantially rigid panels as taught by Gartrell as an alternate method of connecting the pieces together. This provides the benefit of redundancy and ensures a strong connection. 

Regarding claim 12, Aaron as modified discloses the claimed invention as claimed as set forth for claim 11 above. Aaron further discloses a pressure-tight barrier within the coupling member between a first opening (left side of figure 9) and a second opening (right side of figure 9) (col. 4, lines 45-64; col. 5, lines 21-44; col. 6, lines 24-36). Aaron as modified by Gartrell further discloses wherein the coupling member comprises:
a first threaded opening (opening at one side of figure 3, for example the top that receives 37) at the first end configured for receiving the first fastener (37), wherein the first fastener comprises a threaded end (see figure 3; col. 1, lines 18-22);
a second threaded opening opening (opening at the second side of figure 3, for example the bottom that receives 37) at the second end configured for receiving . 

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Rothman (US 4,078,348 A).
Regarding claims 17, Aaron as modified discloses the claimed invention as claimed as set forth for claim 16 above. Aaron does not explicitly disclose wherein the metal frame of one or more of the plurality of substantially rigid panels surrounds a core material.
However, Rothman teaches that it is known to provide a metal frame with a core material (col. 1, lines 53-67). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Aaron wherein the metal frame of one or more of the plurality of substantially rigid panels surrounds a core material, as taught by Rothman, for the benefit of a strong, lightweight (beneficial since Aaron’s system is modular) and excellent insulator panel (col. 1, lines 67-68). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron (US 6,354,457 B1) in view of Maison (US 6,347,628 B1). 
Regarding claim 19, Aaron as modified discloses the claimed invention as claimed as set forth for claim 16 above. Aaron further discloses wherein the plurality of metal frame elements (P is formed of 50, 52, 54) comprises a plurality of roll-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the examiner’s position that the process of “roll-forming” results in the same product as shown in the prior art of Aaron. While Aaron indicates that the material of the metal frame elements can be metal (col. 3, lines 60-64), Aaron does not explicitly state that the material is steel. 
	However Maison teaches that it is known to use steel in hyperbaric chambers (col. 1, lines 51-56). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 20, Aaron as modified discloses the claimed invention as claimed as set forth for claim 6 above. Aaron further discloses wherein the roll-formed steel frame element (P is formed of 50, 52, 54) comprises a substantially C-shaped beam element (channel shaped with a web and two flanges; col. 3, lines 55-60) having a double lip structure at its edges (one flange on each side is considered 2 lips and thus double lip structure, one on each edge).

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts that the prior art of Aaron does not anticipate or suggest the limitations set forth in claim 16. The examiner respectfully disagrees. Aaron discloses a plurality of substantially rigid panels (a panel interpreted as either each side of the rectangular prism comprising P, P1, P2, B1, B2 or two adjacent P, P1, P2, B1, B2). Each of the substantially rigid panels comprising a plurality of elongated beam elements (individual P, P1, P2, B1, B2 in the panel or alternatively two adjacent P elements), wherein each of the plurality of elongated beam elements is formed from a plurality of metal frame elements (P, P1, P2; P is formed of 50, 52, 54). Thus Aaron discloses the three layers as presented in the claim. Either the panel is an entire side, the panel comprises multiple P, P1, P2, B2, B1 and P is formed of 50, 52, 54. Or a panel is two adjacent P, P1, P2, B1, B2 which comprises two of P, P1, P2, B1, B2, which comprises P, P1, P2, P is formed of 50, 52, 54. Similar remarks are presented in response to the arguments drawn to claim 1. Applicant asserts that P, P1, P2 are simultaneously an elongated beam element and a panel. The examiner disagrees and points to the explanation set forth above. 
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785